Name: Commission Regulation (EEC) No 1471/77 of 30 June 1977 on information from the Member States concerning isoglucose
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 77 Official Journal of the European Communities No L 162/13 COMMISSION REGULATION (EEC) No 1471/77 of 30 June 1977 on information from the Member States concerning isoglucose THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1111/ 77 of 17 May 1977 laying down common provisions for isoglucose (*), and in particular Article 10 thereof , Whereas Article 10 of Regulation (EEC) No 1111/77 provides inter alia that the Member States are to communicate to the Commission the information required for the application of the said Regulation ; Whereas , in order that a correct assessment of the development of isoglucose production may be made , it is necessary that information on the subject be communicated regularly ; whereas this applies equally to trade with non-member countries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Isoglucose, second month following that of production , parti ­ culars of the quantities , expressed as dry matter, produced during each calendar month . However, this provision shall not apply to quantities produced under inward processing arrangements . Article 2 1 . Each Member State shall communicate to the Commission each week in respect of the preceding week particulars of the quantities of products as specified in Article 1 of Regulation (EEC) No 1111/77 for which an import or export licence has been issued . 2 . For the purposes of this Regulation 'preceding week' means the period from a Thursday to the follow ­ ing Wednesday inclusive . Article 3 Any particulars so communicated which concern a specific undertaking and its volume of production , and any particulars which would enable such information to be deduced, may be made known only to those persons within the Commission responsible for the isoglucose market . Article 4 This Regulation shall enter into force on 1 July 1977. HAS ADOPTED THIS REGULATION : Article 1 Each Member State on whose territory production of the products referred to in Article 1 of Regulation (EEC) No 1111/77 takes place shall communicate to the Commission, by not later than the end of the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1977. For the Commission Finn GUNDELACH Vice-President (') OJ No L 134, 28 . 5 . 1977, p. 4 .